EXHIBIT 10.1

 

FIRST AMENDMENT

TO

PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO THE PURCHASE AGREEMENT (this “Amendment”) dated as of
February 1, 2018, is by and among CloudCommerce, Inc., a Nevada corporation (the
"Buyer" or "Company"), and Bradley Parscale, who has a mailing address at 321
6th St., San Antonio, TX 78215 (the "Seller"), Parscale Media, LLC (“Parscale”
or “Parscale Media”), a limited liability company formed under the laws of
Texas. Each of the Buyer and Seller are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, on August 1, 2017, the Buyer, Seller and Parscale Media entered into a
Purchase Agreement, pursuant to which the Buyer shall purchase 100% of the
membership interest in Parscale Media from the Seller for a purchase price of
one million dollars ($1,000,000) payable in cash at Closing on the Closing Date,
which was originally scheduled on January 15, 2018; and

 

WHEREAS, the Parties believe that it is in the best interest of both Parties
that the Seller will accept a Promissory Note in the principal amount of
$1,000,000 from the Buyer in lieu of cash as Consideration for the purchase of
Parscale Media’s membership interest and the Closing Date shall be extended to
February 1, 2018.

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises of the
Parties, and other good and valuable consideration, the undersigned agree as
follows:

 

1.             Section 1.3 of the Purchase Agreement shall be deleted and
replaced with the following paragraphs:

 

1.3 Purchase Consideration. The aggregate consideration to be paid by the Buyer
to the Seller for the Seller’s membership interests in Parscale Media shall be
one million dollars ($1,000,000) (“Consideration”) which will be paid by the
Buyer’s delivery of a promissory note (the “Note”) at the Closing. The principal
amount of the Note shall be $1,000,000, and the Note shall bear an interest of
4% per annum with a term of one (1) year from the date of its issuance. The form
of the Note is attached herein as Exhibit A.

 

 

1.4 Failure to Make Payments pursuant to the Note. In the event that Buyer fails
to make the Monthly Payments as defined in the Note for a period of more than
ninety (90) calendar days (the “Cure Period”), the Seller shall have the right
to give notice to the Buyer within five (5) calendar days after the end of the
Cure Period to notify the Buyer of such failure and reacquire the return of all
his membership interest in Parscale Media sold under the Purchase Agreement
without any further consideration. In the event that the Buyer requests return
of his membership interest in Parscale Media as provided in this Section, upon
the return of such membership interest, (i) Buyer shall have no more obligations
to the Seller under the Purchase Agreement (as amended by this Agreement) and
the Note shall be deemed cancelled and satisfied and (ii) the Seller is not and
will not be obligated to return any Monthly Payments to the Buyer made pursuant
to the Note.

 



1 

EXECUTED VERSION

 

 

2.          Section 2.1 of the Purchase Agreement shall be deleted and replaced
with the following paragraphs:

 

2.1 Time and Place of Closing. Upon satisfaction or waiver of the conditions set
forth in this Agreement and its Amendments, the closing of the Transaction (the
"Closing") will take place in Santa Barbara, California at 11:00 a.m. (local
time) on the date that the Parties may mutually agree in writing, but in no
event later than February 2, 2018 (the "Closing Date"), unless extended by
mutual written agreement of the Parties.

 

3.          Section 2.2 of the Purchase Agreement shall be deleted and replaced
with the following paragraphs:

 

2.2       Actions at Closing. At the Closing, the following actions will take
place:

 

(a)       Buyer will deliver to Seller the Note at Closing.

 

            (b)       Seller and Parscale Media will deliver to Buyer copies of
necessary resolutions of the Board of Managers of Parscale Media authorizing the
execution, delivery, and performance of this Agreement, any Amendments to this
Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of Parscale Media as being valid
and in full force and effect.

 

            (e)      Buyer will deliver to Parscale Media and Seller copies of
corporate resolutions of the Board of Directors of Buyer authorizing the
execution, delivery and performance of this Agreement, any Amendments to this
Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of Buyer as being valid and in
full force and effect.

 

(e)       Seller  will  deliver  to  the  Buyer  true  and  complete  copies  of
Parscale Media’s Articles of Organization and a Certificate of Good Standing
from the Secretary of State of Texas, which articles and certificate of good
standing are dated not more than five (5) days prior to the Closing Date.

 

 (f)      Delivery of any additional documents or instruments as a Party may
reasonably request or as may be necessary to evidence and effect the Purchase.

 

 4.          Except as herein provided, the terms of the Purchase Agreement
shall remain in full force and effect.

 

5.             Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement and its First
Amendment.

 

6.             This Amendment may be executed in counterparts (including by
facsimile or pdf signature pages or other means of electronic transmission) each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

7.             Should any provision of this Amendment be declared illegal,
invalid or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Amendment as to such jurisdiction (but, to the
extent permitted by law, not elsewhere) and in any event such illegality,
invalidity or unenforceability shall not affect the remainder hereof.

 

8.             This First Amendment shall be governed by and construed under the
laws of the State of California without regard to the conflicts of laws
principles thereof.

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

2 

EXECUTED VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Seller (“Parscale”):   Bradley Parscale            



 



Buyer (“Company”):   CloudCommerce, Inc., a Nevada corporation         By:      
Andrew Van Noy,     Chief Executive Officer

 



 

 

Acknowledged and accepted by

 

Parscale Media, LLC.

 

By:_______________________

Name: Bradley Parscale

Title:

 

 

 

 

 

 

 

3 

EXECUTED VERSION

 

EXHIBIT A

The Promissory Note 